January 19, 2011 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL REPORTS FIRST QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a 90 percent increase from the prior year’s quarterly net income to $81,723,000 or $0.65 per diluted share, for its first fiscal quarter ended December 31, 2010. In comparison, the firm earned $42,903,000, or $0.35 per diluted share, for the first quarter of fiscal 2010. This quarter’s net revenue of $813,829,000 is an 18 percent increase over last year’s first fiscal quarter. “This quarter’s record net revenues and record net income are a testament to our management team, which continued to build Raymond James even during the financial meltdown of 2009,” stated CEO Paul Reilly. “Achieving these record levels without the benefit of historic non-bank interest earnings bodes well for our future earnings potential during this economic recovery.” Net revenue was 9 percent higher and net income 18 percent higher than the preceding quarter. The Private Client Group and Raymond James Bank led the growth. Assets Under Administration were at a record level of $262 billion and advisor productivity continued to improve. Assets Under Management grew to a record $33.4 billion as a result of both improvement in the markets and net inflows. Loan backlog continues to improve and loans grew, albeit slightly, at Raymond James Bank, which combined with continued improvement in credit quality, resulted in a 70 percent increase in the bank’s contribution to pre-tax earnings. The Capital Markets segment revenues grew 12 percent over last quarter as a result of strong Equity Capital Markets underwriting and M&A activity, especially in Canada, offset by a decrease in Fixed Income trading profits due to volatility in the municipal bond market in late November and early December of 2010. Additionally, in December, the firm signed a definitive merger agreement to acquire Howe Barnes Hoefer & Arnett, to strengthen our Financial Institutions practice and add to our family of financial advisors. “We continue to see a slow, but steady, improvement in the economy which augurs well for continued growth in our earnings potential,” added Reilly. “We occupy an increasingly unique position in our industry and see many opportunities to leverage our brand, and continue to increase the strength and market position of Raymond James in each of our business segments.” The company will conduct its quarterly conference call Thursday, January 20, at 8:15 a.m. ET. For a listen only connection, visit raymondjames.com/analystcall for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. About Raymond James Financial, Inc. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principal wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd. have more than 5,300 financial advisors serving 1.9 million accounts in 2,300 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $262 billion, of which approximately $33 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2010 annual report on Form 10-K, which is available on RAYMONDJAMES.COM and SEC.GOV. For more information, please contact Steve Hollister at 727-567-2824. Please visit the Raymond James Press Center atraymondjames.com/media. Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three Months Ended December 31, December 31, % Change September 30, % Change Total Revenues $ $ 18
